
	
		I
		112th CONGRESS
		2d Session
		H. R. 3979
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to extend to 2025 the production certificate program that allows refunds
		  of duties on certain articles produced in United States insular
		  possessions.
	
	
		1.Extension of production
			 certificate program for certain products of United States insular
			 possessionsAdditional U.S.
			 Note 5(h)(i) to chapter 91 of the Harmonized Tariff Schedule of the United
			 States is amended by striking 2015 and inserting
			 2025.
		
